 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (together with Exhibit A attached hereto, the
“Agreement”) is entered as of February 5, 2020, by and between Streamline Health
Solutions, Inc., a Delaware corporation with its headquarters in Atlanta,
Georgia (the “Company”), and Randolph W. Salisbury, a resident of the state of
Georgia (“Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive hereby agree that Executive will serve as an
officer of the Company pursuant to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:

 

1.EMPLOYMENT

 

The Company hereby agrees to employ Executive, and Executive, in consideration
of such employment and other consideration set forth herein, hereby accepts
employment, upon the terms and conditions set forth herein.

 

2.POSITION AND DUTIES

 

During the Term (as defined in Section 10 of this Agreement), Executive will be
employed as Chief Sales and Marketing Officer of the Company and may also serve
as an officer or director of affiliates of the Company for no additional
compensation, as part of Executive’s services to the Company hereunder. While
employed hereunder, Executive will do all things necessary, legal and incident
to the above positions, and otherwise will perform such executive-level
functions, as the Chief Executive Officer of the Company (the “CEO”), to whom
Executive will report, or the Board of Directors of the Company (the “Board”)
may establish from time to time.

 

3.COMPENSATION AND BENEFITS

 

Subject to such modifications as may be contemplated by Exhibit A attached
hereto and approved from time to time by the Board or the Compensation Committee
of the Board (the “Committee”), and unless otherwise consented to by Executive,
Executive will receive the compensation and benefits listed on the attached
Exhibit A, which is incorporated herein and expressly made a part of this
Agreement. Such compensation and benefits will be paid and provided by the
Company in accordance with the Company’s regular payroll, compensation and
benefits policies.

 

4.EXPENSES

 

The Company will pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement, including the
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require. All expenses eligible for
reimbursements in connection with the Executive’s employment with the Company
must be incurred by Executive during the term of employment and must be in
accordance with the Company’s expense reimbursement policies. The amount of
reimbursable expenses incurred in one taxable year will not affect the expenses
eligible for reimbursement in any other taxable year. Each category of
reimbursement will be paid as soon as administratively practicable, but in no
event will any such reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. No right to
reimbursement is subject to liquidation or exchange for other benefits.

 



 

 

 

5.BINDING AGREEMENT

 

The Company warrants and represents to Executive that the Company, acting by the
officer executing this Agreement on its behalf of the Company, has the full
right and authority to enter into this Agreement and to perform all of its
obligations hereunder.

 

6.OUTSIDE EMPLOYMENT

 

Executive will devote Executive’s full time and attention to the performance of
the duties incident to Executive’s position with the Company, and will not have
any other employment with any other enterprise or substantial responsibility for
any enterprise which would be inconsistent with Executive’s duty to devote
Executive’s full time and attention to Company matters; provided, however, that
the foregoing will not prevent Executive from participation in any charitable or
civic organization or, subject to CEO consent, which consent will not be
unreasonably withheld, from service in a non-executive capacity on the boards of
directors of up to two (2) other companies that does not interfere with
Executive’s performance of the duties and responsibilities to be performed by
Executive under this Agreement.

 

7.CONFIDENTIAL INFORMATION AND TRADE SECRETS

 

The Company is in the business of providing solutions, including comprehensive
suites of health information management solutions relating to enterprise content
management, computer assisted coding, business analytics, clinical analytics,
patient scheduling and integrated workflow systems, that help hospitals,
physician groups and other healthcare organizations improve efficiencies and
business processes across the enterprise to enhance and protect revenues,
offering a flexible, customizable way to optimize the clinical and financial
performance of any healthcare organization (the “Business”).

 

For the purpose of this Agreement, “Confidential Information” will mean any
written or unwritten information which relates to or is used in the Company’s
Business (including, without limitation, the Company’s services, processes,
patents, systems, equipment, creations, designs, formats, programming,
discoveries, inventions, improvements, computer programs, data kept on
computers, engineering, research, development, applications, financial
information, information regarding services and products in development, market
information, including test marketing or localized marketing, other information
regarding processes or plans in development, trade secrets, training manuals,
know-how of the Company, and the customers, clients, suppliers and others with
whom the Company does or has in the past done, business (including any
information about the identity of the Company’s customers or suppliers and
written customer lists and customer prospect lists), or information about
customer requirements, transactions, work orders, pricing policies, plans or any
other Confidential Information, which the Company deems confidential and
proprietary and which is generally not known to others outside the Company and
which gives or tends to give the Company a competitive advantage over persons
who do not possess such information or the secrecy of which is otherwise of
value to the Company in the conduct of its business — regardless of when and by
whom such information was developed or acquired, and regardless of whether any
of these are described in writing, reduced to practice, copyrightable or
considered copyrightable, patentable or considered patentable; provided,
however, that “Confidential Information” will not include general industry
information or information which is publicly available or is otherwise in the
public domain without breach of this Agreement, information which Executive has
lawfully acquired from a source other than through his employment with the
Company, or information which is required to be disclosed pursuant to any law,
regulation or rule of any governmental body or authority or court order (in
which event Executive will immediately notify the Company of such requirement or
order so as to give the Company an opportunity to seek a protective order or
other manner of protection prior to production or disclosure of the
information). Executive acknowledges that Confidential Information is novel and
proprietary to and of considerable value to the Company.

 



 

 

 

Confidential Information will also include confidential information of third
parties, clients or prospective clients that has been provided to the Company or
to Executive in conjunction with Executive’s employment, which information the
Company is obligated to treat as confidential. Confidential Information does not
include information voluntarily disclosed to the public by the Company, except
where such public disclosure has been made by the Executive without
authorization from the Company, or which has been independently developed and
disclosed by others, or which has otherwise entered the public domain through
lawful means.

 

Executive acknowledges that all Confidential Information is the valuable, unique
and special asset of the Company and that the Company owns the sole and
exclusive right, title and interest in and to this Confidential Information.

 

(a)                     To the extent that the Confidential Information rises to
the level of a trade secret under applicable law, then Executive will, during
Executive’s employment and for as long thereafter as the Confidential
Information remains a trade secret (or for the maximum period of time otherwise
allowed under applicable law) protect and maintain the confidentiality of these
trade secrets and refrain from disclosing, copying or using the trade secrets
without the Company’s prior written consent, except as necessary in Executive’s
performance of Executive’s duties while employed with the Company.

 

(b)                    To the extent that the Confidential Information defined
above does not rise to the level of a trade secret under applicable law,
Executive will not, during Executive’s employment and thereafter for a period of
two (2) years, disclose, or cause to be disclosed in any way, Confidential
Information, or any part thereof, to any person, firm, corporation, association
or any other operation or entity, or use the Confidential Information on
Executive’s own behalf, for any reason or purpose except as necessary in the
performance of his duties while employed with the Company. Executive further
agrees that, during Executive’s employment and thereafter for a period of two
(2) years, Executive will not distribute, or cause to be distributed,
Confidential Information to any third person or permit the reproduction of
Confidential Information, except on behalf of the Company in Executive’s
capacity as an employee of the Company. Executive will take all reasonable care
to avoid unauthorized disclosure or use of the Confidential Information.
Executive agrees that all restrictions contained in this Section 7 are
reasonable and valid under the circumstances and hereby waives all defenses to
the strict enforcement thereof by the Company.

 

Executive agrees that, upon the request of the Company, or in any event
immediately upon termination of his employment for whatever reason, Executive
will immediately deliver up to the Company or its designee all Confidential
Information in Executive’s possession or control, and all notes, records,
memoranda, correspondence, files and other papers, and all copies thereof,
relating to or containing Confidential Information. Executive does not have, nor
can Executive acquire, any property or other rights in Confidential Information.

 

8.PROPERTY OF THE COMPANY

 

All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically, improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment with the Company, whether or not during working hours and
whether or not while working on a specific project, that are within the scope of
the Company’s Business operations or that relate to any work or projects of the
Company, are and will remain the exclusive property of the Company. Inventions,
improvements and discoveries relating to the Business of the Company conceived
or made by Executive, either alone or with others, while employed with the
Company are conclusively and irrefutably presumed to have been made during the
period of employment and are the sole property of the Company. The Executive
will promptly disclose in writing any such matters to the Company but to no
other person without the consent of the Company. Executive hereby assigns and
agrees to assign all right, title and interest in and to such matters to the
Company. Executive will, upon request of the Company, execute such assignments
or other instruments and assist the Company in the obtaining, at the Company’s
sole expense, of any patents, trademarks or similar protection, if available, in
the name of the Company.

 



 

 

 

9.PROTECTIVE COVENANTS

 

(a)                     Non-Solicitation of Customers or Clients. During
Executive’s employment and for a period of two (2) years following the date of
any voluntary or involuntary termination of Executive’s employment for any
reason, Executive agrees not to solicit, directly or indirectly (including by
assisting others), any business from any of the Company’s customers or clients,
including actively sought prospective customers or clients, with whom Executive
has had material contact during Executive’s employment with the Company, for the
purpose of providing products or services that are competitive with those
provided by the Company. As used in this paragraph, “material contact” means the
contact between Executive and each customer, client or vendor, or potential
customer, client or vendor (i) with whom or which Executive dealt on behalf of
the Company, (ii) whose dealings with the Company were coordinated or supervised
by Executive, (iii) about whom Executive obtained confidential information in
the ordinary course of business as a result of Executive’s association with the
Company, or (iv) who receives products or services authorized by the Company,
the sale or provision of which products or services results or resulted in
compensation, commissions or earnings for Executive within two (2) years prior
to the date of the Executive’s termination.

 

(b)                    Non-Piracy of Employees. During Executive’s employment
and for a period of two (2) years following the date of any voluntary or
involuntary termination of Executive’s employment for any reason, Executive
covenants and agrees that Executive will not, directly or indirectly, within the
Territory, as defined below: (i) solicit, recruit or hire (or attempt to
solicit, recruit or hire) or otherwise assist anyone in soliciting, recruiting
or hiring, any employee or independent contractor of the Company who performed
work for the Company and worked with Executive within the last year of
Executive’s employment with the Company, or (ii) otherwise encourage, solicit or
support any such employee or independent contractor to leave his or her
employment or engagement with the Company.

 

(c)                     Non-Compete. During Executive’s employment with the
Company and for a period of two (2) years following the date of any voluntary,
or one (1) year following the date of any involuntary, termination of
Executive’s employment for any reason, and provided that the Company is not in
default of its obligations specified in Sections 11 and 13 hereof, Executive
agrees not to, directly or indirectly, compete with the Company, as an officer,
director, member, principal, partner, shareholder, owner, manager, supervisor,
administrator, employee, consultant or independent contractor, by working for a
competitor to, or engaging in competition with, the Business, in the Territory,
in a capacity in which Executive performs duties and responsibilities that are
the same as or similar to the duties performed by Executive while employed by
the Company, provided that the foregoing will not prohibit Executive from owning
not more than five percent (5%) of the outstanding stock of a corporation
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The “Territory” will be defined to be that
geographic area comprised of the following states in the United States of
America, the District of Columbia, the Canadian provinces of Quebec and Alberta:

 

Alabama Indiana Nebraska South Carolina Alaska Iowa Nevada South Dakota Arizona
Kansas New Hampshire Tennessee Arkansas Kentucky New Jersey Texas California
Louisiana New Mexico Utah Colorado Maine New York Vermont Connecticut Delaware
Maryland North Carolina Virginia Florida Massachusetts North Dakota Washington
Georgia Michigan Ohio West Virginia

 



 

 

 

Hawaii Minnesota Oklahoma Wisconsin Idaho Mississippi Oregon Wyoming Illinois
Missouri Pennsylvania     Montana Rhode Island  

 

; provided, however, that the Territory described herein is a good faith
estimate of the geographic area that is now applicable as the area in which the
Company does or will do business during the term of Executive’s employment, and
the Company and Executive agree that this non-compete covenant will ultimately
be construed to cover only so much of such Territory as relates to the
geographic areas in which the Executive does business for and on behalf of the
Company within the two (2)-year period preceding termination of Executive’s
employment.

  

10.TERM

 

Unless earlier terminated pursuant to Section 11 herein, the term of this
Agreement will be for a period beginning on the effective date specified in
Exhibit A and ending on February 1, 2021 (the “Initial Term”). Upon expiration
of the Initial Term, this Agreement will automatically renew in successive six
(6)-month periods (each a “Renewal Period”), unless Executive or the Company
notifies the other party at least sixty (60) days prior to the end of the
Initial Term or the applicable Renewal Period that this Agreement will not be
renewed. The Initial Term, and, if this Agreement is renewed in accordance with
this Section 10, each Renewal Period, will be included in the definition of
“Term” for purposes of this Agreement. Unless waived in writing by the Company,
the requirements of Section 7 (Confidential Information and Trade Secrets),
Section 8 (Property of the Company) and Section 9 (Protective Covenants) will
survive the expiration or termination of this Agreement or Executive’s
employment for any reason.

 

11.TERMINATION

 

(a)                     Death. This Agreement and Executive’s employment
hereunder will be terminated on the death of Executive, effective as of the date
of Executive’s death. In such event, the Company will pay to the estate of
Executive the sum of (i) accrued but unpaid base salary earned prior to
Executive’s death (to be paid in accordance with normal practices of the
Company) and (ii) expenses incurred by Executive prior to his death for which
Executive is entitled to reimbursement under (and paid in accordance with)
Section 4 herein, and Executive will be entitled to no severance or other
post-termination benefits.

 

(b)                  Continued Disability. This Agreement and Executive’s
employment hereunder may be terminated, at the option of the Company, upon a
Continued Disability (as defined herein) of Executive. For the purposes of this
Agreement, and unless otherwise required under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), “Continued Disability” will be
defined as the inability or incapacity (either mental or physical) of Executive
to continue to perform Executive’s duties hereunder for a continuous period of
one hundred twenty (120) working days, or if, during any calendar year of the
Term hereof because of disability, Executive will have been unable to perform
Executive’s duties hereunder for a total period of one hundred eighty (180)
working days regardless of whether or not such days are consecutive. The
determination as to whether Executive is unable to perform the essential
functions of Executive’s job will be made by the Board or the Committee in its
reasonable discretion; provided, however, that if Executive is not satisfied
with the decision of the Board or the Committee, Executive will submit to
examination by three (3) competent physicians who practice in the metropolitan
area in which the Company maintains its principal executive office, one of whom
will be selected by the Company, another of whom will be selected by Executive,
with the third to be selected by the physicians so selected. The determination
of a majority of the physicians so selected will supersede the determination of
the Board or the Committee and will be final and conclusive. In the event of the
termination of Executive’s employment due to Continued Disability, the Company
will pay to Executive the sum of (i) accrued but unpaid base salary earned prior
to the date of the Executive’s termination of employment due to Continued
Disability (paid in accordance with the normal practices of the Company), and
(ii) expenses incurred by Executive prior to his termination of employment for
which Executive is entitled to reimbursement under (and paid in accordance with)
Section 4 herein, and Executive will be entitled to no severance or other
post-termination benefits.

 



 

 

 

(c)                     Termination by the Company for Good Cause, by Executive
Other Than for Good Reason, or upon Non-Renewal of the Term by Executive.
Notwithstanding any other provision of this Agreement, the Company may at any
time terminate this Agreement and Executive’s employment hereunder for Good
Cause, Executive may at any time terminate his employment other than for Good
Reason (as defined in Section 11(d) herein), or Executive may notify the Company
that he will not renew the Term. For this purpose, “Good Cause” will include the
following: the current use of illegal drugs; conviction of any crime which
involves moral turpitude, fraud or misrepresentation; commission of any act
which would constitute a felony or which adversely impacts the business or
reputation of the Company; fraud; misappropriation or embezzlement of Company
funds or property; willful misconduct or grossly negligent or reckless conduct
which is materially injurious to the reputation, business or business
relationships of the Company; material violation or default on any of the
provisions of this Agreement; or material and continuous failure to meet
reasonable performance criteria or reasonable standards of conduct as
established from time to time by the Board, which failure continues for at least
thirty (30) days after written notice from the Company to Executive. Notice of a
termination by the Company for Good Cause will be delivered in writing to
Executive stating the Good Cause for such action. If the employment of Executive
is terminated by the Company for Good Cause, if Executive terminates employment
for any reason other than for Good Reason (including, but not limited to,
resignation), or if Executive notifies the Company he will not renew the Term,
then, the Company will pay to Executive the sum of (i) accrued but unpaid salary
through the termination date (paid in accordance with the normal practices of
the Company), and (ii) expenses incurred by Executive prior to his termination
date for which Executive is entitled to reimbursement under (and paid in
accordance with) Section 4 herein, and Executive will be entitled to no
severance or other post- termination benefits.

 

(d)                    Termination by the Company without Good Cause or by
Executive for Good Reason. The Company may terminate this Agreement and
Executive’s employment at any time, including for reasons other than Good Cause
(as “Good Cause” is defined in Section 11(c) above), Executive may terminate his
employment at any time, including for Good Reason, or the Company may elect not
to renew the Term. For the purposes herein, “Good Reason” will mean (i) a
material diminution of Executive’s base salary; (ii) a material diminution in
Executive’s authority, duties, or responsibilities; or (iii) any other action or
inaction that constitutes a material breach of the terms of this Agreement;
provided that Executive’s termination will not be treated as for Good Reason
unless Executive provides the Company with notice of the existence of the
condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition and the Company fails to remedy such
condition within thirty (30) days following the Company’s receipt of such
notice. In the event that (i) the Company terminates the employment of Executive
during the Term for reasons other than for Good Cause, death or Continued
Disability or (ii) Executive terminates employment for Good Reason, then the
Company will pay Executive the sum of (A) accrued but unpaid salary through the
termination date paid in accordance with the normal practices of the Company,
(B) expenses incurred by Executive prior to his termination date for which
Executive is entitled to reimbursement under (and paid in accordance with)
Section 4 herein, and (C) provided that Executive is not in default of his
obligations under Section 7, 8, or 9 herein, an amount equal to twelve (12)
months’ base salary ((A) through (C), being hereinafter referred to,
collectively, as the “Separation Benefits”). In such event, the payments
described in (C) in the preceding sentence will be made following Executive’s
execution (and non-revocation) of a form of general release of claims as is
acceptable to the Board or the Committee if the general release form is provided
to the Executive within one (1) month of the Executive’s date of termination, in
accordance with the normal payroll practices of the Company; provided that the
portion of the severance payment described in clause (C) above that exceeds the
“separation pay limit,” if any, will be paid to the Executive in a lump sum
payment within thirty (30) days following the date of Executive’s termination of
employment (or such earlier date following the date of Executive’s termination
of employment, if any, as may be required under applicable wage payment laws),
but in no event later than the fifteenth (15th) day of the third (3rd) month
following the Executive’s date of termination. The “separation pay limit” will
mean two (2) times the lesser of: (1) the sum of Executive's annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year immediately preceding the calendar year in which
Executive's date of termination of employment occurs (adjusted for any increase
during that calendar year that was expected to continue indefinitely if
Executive had not terminated employment); and (2) the maximum dollar amount of
compensation that may be taken into account under a tax-qualified retirement
plan under Code Section 401(a)(17) for the year in which his termination of
employment occurs. The lump-sum payment to be made to Executive pursuant to this
Section 11(d) is intended to be exempt from Code Section 409A under the
exemption found in Regulation Section 1.409A-1(b)(4) for short-term deferrals.
The remaining portion of the severance payment described in clause (C) above
will be paid in periodic installments over the fifteen (15)-month period
commencing on the first post-termination payroll date following expiration of
the revocation period described above and will be paid in accordance with the
normal payroll practices of the Company. Notwithstanding the foregoing, in no
event will such remaining portion of the severance payment described in clause
(C) above be paid to Executive later than December 31 of the second calendar
year following the calendar year in which Executive's date of termination of
employment occurs. The payments to be made to Executive pursuant to the
immediately preceding sentence are intended to be exempt from Code Section 409A
under the exemption found in Regulation Section 1.409A-1(b)(9)(iii) for
separation pay plans (i.e., the so-called “two times” pay exemption). For the
sake of clarity, no election by the Company not to renew the Term will trigger
any rights to severance or other benefits.

 



 

 

 

(e)                      Payment of COBRA Premiums. In the event that the
Company terminates Executive’s employment for any reason other than Good Cause
or Executive terminates his employment for Good Reason, then, provided that
Executive timely elects to receive continued coverage under the Company’s group
medical and dental insurance plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), for the period commencing on
the date of Executive’s termination and continuing until the earlier of the end
of the six (6)-month period following his termination date or the first of the
month immediately following the Company’s receipt of notice from Executive
terminating such coverage, Executive (and any qualified dependents) will be
entitled to coverage under such plans (as may be amended during the period of
coverage) in which Executive was participating immediately prior to the date of
his termination of employment (the “COBRA Coverage”). The cost of the premiums
for such coverage will be borne by the Company, except that Executive will
reimburse the Company for premiums becoming due each month with respect to such
coverage in an amount equal to the difference between the amount of such
premiums and the portion thereof currently being paid by Executive. Executive’s
portion of such premiums will be payable by the first of each month commencing
the first month following the month in which his termination of employment
occurs. The period during which Executive is being provided with health
insurance under this Agreement at the Company’s expense will be credited against
Executive’s period of COBRA coverage, if any. Further, if at any time during the
period Executive is entitled to premium payments under this Section 11(e),
Executive becomes entitled to receive health insurance from a subsequent
employer, the Company’s obligation to continue premium payments to Executive
shall terminate immediately.

 

12.ADVICE TO PROSPECTIVE EMPLOYERS

 

If Executive seeks or is offered employment by any other company, firm or person
during his employment or during the post- termination restricted periods, he
will notify the prospective employer of the existence and terms of the
non-competition and confidentiality agreements set forth in Sections 7 and 9 of
this Agreement. Executive may disclose the language of Sections 7 and 9 but may
not disclose the remainder of this Agreement.

 

13.CHANGE IN CONTROL

 

(a)                     In the event of a Change in Control (as defined herein)
of the Company, (i) all stock options, restricted stock, and all other equity
awards granted to Executive prior to the Change in Control will immediately vest
in full, (ii) if, within ninety (90) days prior to a Change in Control, the
Company terminates the employment of Executive for reasons other than for Good
Cause, death or Continued Disability, or Executive terminates employment for
Good Reason, then, the Company will (x) pay the Executive the sum of (A) accrued
but unpaid salary through the termination date (paid in accordance with the
normal practices of the Company), (B) expenses incurred by Executive prior to
his termination date for which Executive is entitled to reimbursement under (and
paid in accordance with) Section 4 herein, and (C) provided that Executive is
not in default of his obligations under Section 7, 8, or 9 herein, an amount
equal to twelve (12) months’ base salary ((A) through (C), being hereinafter
referred to, collectively, as the “Change in Control Separation Benefits”) and
(y) provide the COBRA Coverage, and all other stock options, restricted stock,
and other equity awards granted to Executive will immediately vest in full as of
the date of termination and will remain exercisable until the earlier of the end
of the applicable option period or one hundred and eighty (180) days from the
date of Executive’s termination of employment, and (iii) if, within twelve (12)
months following a Change in Control, the Company terminates the employment of
Executive for reasons other than for Good Cause, death or Continued Disability
or Executive terminates employment for Good Reason, then (a) the Company will
provide the Change in Control Separation Benefits and the COBRA Coverage, and
(b) all stock options, restricted stock, and other equity awards granted to
Executive will immediately vest in full as of the date of termination and will
remain exercisable until the earlier of the end of the applicable option period
or one hundred and eighty (180) days from the date of Executive’s termination of
employment. In the event Executive seeks to terminate his employment for Good
Reason, such termination will not be treated for purposes of this Section 13 as
a termination for Good Reason unless Executive provides the Company with notice
of the existence of the condition claimed to constitute Good Reason within
ninety (90) days of the initial existence of such condition and the Company
fails to remedy such condition within thirty (30) days following the Company’s
receipt of such notice.

 



 

 

 

(b)                    For purposes of this Agreement, “Change in Control” means
any of the following events:

 

(i)        A change in control of the direction and administration of the
Company’s business of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange
Act, as in effect on the date hereof and any successor provision of the
regulations under the Exchange Act, whether or not the Company is then subject
to such reporting requirements; or

 

(ii)        Any “person” (as such term is used in Section 13(d) and Section
14(d)(2) of the Exchange Act but excluding any employee benefit plan of the
Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than one half (1/2) of the combined voting power of the
Company’s outstanding securities then entitled to vote for the election of
directors; or

 

(iii)      The Company sells all or substantially all of the assets of the
Company; or

 

(iv)       The consummation of a merger, reorganization, consolidation or
similar business combination that constitutes a change in control as defined in
the Company’s 2013 Second Amended and Restated Stock Incentive Plan or other
successor stock plan or results in the occurrence of any event described in
Sections 13(b) (i), (ii) or (iii) above.

 

(c)                    Notwithstanding anything to the contrary contained in
this Agreement, in the event any amounts payable hereunder would be considered
to be excess parachute payments for purposes of the amount payable following the
occurrence of a Change of Control that is treated as a “change in the ownership
or effective control” of the Company or “in the ownership of a substantial
portion of the assets” of the Company for purposes of Code Sections 280G and
4999, those payments that are treated for purposes of Code Section 280G as being
contingent on a “change in the ownership or effective control” (as that phrase
is used for purposes of Code Section 280G) of the Company will be reduced, if
and to the extent necessary, so that no payments under this Agreement are
treated as excess parachute payments.

 



 

 

 

14.ACKNOWLEDGEMENTS

 

The Company and Executive each hereby acknowledge and agree as follows:

 

(a)                     The covenants, restrictions, agreements and obligations
set forth herein are founded upon valuable consideration, and, with respect to
the covenants, restrictions, agreements and obligations set forth in Sections 7,
8 and 9 hereof, are reasonable in duration, the activities proscribed, and
geographic scope;

 

(b)                    In the event of a breach or threatened breach by
Executive of any of the covenants, restrictions, agreements and obligations set
forth in Sections 7, 8 or 9 hereof, monetary damages or the other remedies at
law that may be available to the Company for such breach or threatened breach
will be inadequate and, without prejudice to the Company’s right to pursue any
other remedies at law or in equity available to it for such breach or threatened
breach, including, without limitation, the recovery of damages from Executive,
the Company will be entitled to injunctive relief from a court of competent
jurisdiction or the arbitrator; and

 

(c)                     The time period, proscribed activities, and geographical
area set forth in Section 9 hereof are each divisible and separable, and, in the
event that the covenants not to compete contained therein are judicially held
invalid or unenforceable as to such time period, scope of activities, or
geographical area, they will be valid and enforceable to such extent and in such
geographical area(s) and for such time period(s) which the court determines to
be reasonable and enforceable. Executive agrees that in the event any court of
competent jurisdiction determines that the above covenants are invalid or
unenforceable to join with the Company in requesting that court to construe the
applicable provision by limiting or reducing it so as to be enforceable to the
extent compatible with the then applicable law. Furthermore, any period of
restriction or covenant herein stated will not include any period of violation
or period of time required for litigation to enforce such restriction or
covenant.

 

15.NOTICES

 

Any notice or communication required or permitted hereunder will be given in
writing and will be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:

 

(a)In the case of the Company, if addressed to it as follows:

 

Streamline Health Solutions, Inc.

1175 Peachtree Street NE

10th Floor

Atlanta, Georgia 30361

Attn: Chief Executive Officer

 

(b)In the case of Executive, if addressed to Executive at the most recent
address on file with the Company.

 

Any such notice delivered personally will be deemed to have been received on the
date of such delivery. Any address for the giving of notice hereunder may be
changed by notice in writing.

 



 

 

 

16.ASSIGNMENT, SUCCESSORS AND ASSIGNS

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Company may assign or otherwise transfer its rights under this Agreement to any
successor or affiliated business or corporation (whether by sale of stock,
merger, consolidation, sale of assets or otherwise), but this Agreement may not
be assigned, nor may his duties hereunder be delegated, by Executive. In the
event that the Company assigns or otherwise transfers its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), for all
purposes of this Agreement, the “Company” will then be deemed to include the
successor or affiliated business or corporation to which the Company, assigned
or otherwise transferred its rights hereunder.

 

17.MODIFICATION

 

This Agreement may not be released, discharged, abandoned, changed or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.

 

18.SEVERABILITY

 

The invalidity or unenforceability of any particular provision of this Agreement
will not affect any other provisions hereof, and the parties will use their best
efforts to substitute a valid, legal and enforceable provision, which, insofar
as practical, implements the purpose of this Agreement. If the parties are
unable to reach such agreement, then the provisions will be modified as set
forth in Section 14(c) above. Any failure to enforce any provision of this
Agreement will not constitute a waiver thereof or of any other provision hereof.

 

19.COUNTERPARTS

 

This Agreement may be signed in counterparts (and delivered via facsimile
transmission or by digitally scanned signature delivered electronically), and
each of such counterparts will constitute an original document and such
counterparts, taken together, will constitute one and the same instrument.

 

20.ENTIRE AGREEMENT

 

This constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, and negotiations, whether written or oral, with
respect to such subject matter.

 

21.DISPUTE RESOLUTION

 

Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance or non-performance
of this Agreement or any agreement or other instrument between, involving or
affecting the parties (including the validity, scope and enforceability of this
arbitration clause), will be submitted to and resolved by arbitration. The
arbitration will be conducted pursuant to the terms of the Federal Arbitration
Act and the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. Either party may notify the other party at any
time of the existence of a controversy potentially requiring arbitration by
certified mail, and the parties will attempt in good faith to resolve their
differences within fifteen (15) days after the receipt of such notice. If the
dispute cannot be resolved within the fifteen-day period, either party may file
a written demand for arbitration with the American Arbitration Association. The
place of arbitration will be Atlanta, Georgia.

  

/s/ RWS   /s/ WTG Initial by Executive   Initial by the Company

  

 

 



  

22.GOVERNING LAW; FORUM SELECTION

 

The provisions of this Agreement will be governed by and interpreted in
accordance with the internal laws of the State of Georgia and the laws of the
United States applicable therein. Executive acknowledges and agrees that
Executive is subject to personal jurisdiction in state and federal courts in
Fulton County, Georgia, and waives any objection thereto.

 

23.CODE SECTION 409A

 

Notwithstanding any other provision in this Agreement to the contrary, if and to
the extent that Code Section 409A is deemed to apply to any benefit under this
Agreement, it is the general intention of the Company that such benefits will,
to the extent practicable, comply with, or be exempt from, Code Section 409A,
and this Agreement will, to the extent practicable, be construed in accordance
therewith. Deferrals of benefits distributable pursuant to this Agreement that
are otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to apply will not be permitted unless such deferrals follow Code
Section 409A. In the event that the Company (or a successor thereto) has any
stock which is publicly traded on an established securities market or otherwise
and Executive is determined to be a “specified employee” (as defined under Code
Section 409A), any payment that is deemed to be deferred compensation under Code
Section 409A to be made to the Executive upon a separation from service may not
be made before the date that is six (6) months after Executive’s separation from
service (or death, if earlier). To the extent that Executive becomes subject to
the six (6)-month delay rule, all payments that would have been made to
Executive during the six (6) months following his separation from service that
are not otherwise exempt from Code Section 409A, if any, will be accumulated and
paid to Executive during the seventh (7th) month following his separation from
service, and any remaining payments due will be made in their ordinary course as
described in this Agreement. For the purposes herein, the phrase “termination of
employment” or similar phrases will be interpreted in accordance with the term
“separation from service” as defined under Code Section 409A if and to the
extent required under Code Section 409A. Further, (i) in the event that Code
Section 409A requires that any special terms, provisions or conditions be
included in this Agreement, then such terms, provisions and conditions will, to
the extent practicable, be deemed to be made a part of this Agreement, and (ii)
terms used in this Agreement will be construed in accordance with Code Section
409A if and to the extent required. Further, in the event that this Agreement or
any benefit thereunder will be deemed not to comply with Code Section 409A, then
neither the Company, the Board, the Committee nor its or their designees or
agents will be liable to any participant or other person for actions, decisions
or determinations made in good faith.

 

24.WITHHOLDING.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as will be required to be withheld
pursuant to any applicable law or regulation.

 

 

[Signature page follows.]

 

 

 

 

 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

  

  STREAMLINE HEALTH SOLUTIONS, INC.         By: /s/ Wyche T. “Tee” Green, III  
Wyche T. “Tee” Green, III   President & Chief Executive Officer

 

 

  EXECUTIVE           By: /s/ Randolph W. Salisbury   Randolph W. Salisbury

   

 



[Signature Page to R. Salisbury - Employment Agreement]



 

 

 

 

EXHIBIT A TO EMPLOYMENT AGREEMENT (THE “AGREEMENT”) DATED AS OF FEBRUARY 5,
2020, BETWEEN STREAMLINE HEALTH SOLUTIONS, INC. AND RANDOLPH W. SALISBURY --
COMPENSATION AND BENEFITS

 

1.Effective Date. This agreement will be effective as of February 1, 2020 (with
the exception of the Management Override (as defined below)).

 

2.Base Salary. Base Salary will be paid at an annualized rate of $275,000, which
will be subject to annual review and adjustment by the Compensation Committee or
the Board but will not be reduced below $275,000 without the consent of
Executive. Such amounts will be payable to Executive in accordance with the
normal payroll practices of the Company.

 

3.Annual Bonus. If Executive remains employed by the Company on March 16, 2020,
Executive shall be entitled to a stated bonus of $68,500, payable on March 16,
2020, for the fiscal year ended January 31, 2020 (and, for the avoidance of
doubt, Executive shall not be entitled to any other bonus or incentive
compensation, or to participate in any bonus program for the fiscal year ended
January 31, 2020). A target annual bonus and target goals will be set by the
Compensation Committee annually and based on a combination of individual and
Company performance. Target annual bonus (prorated for any partial period) for
the fiscal year ended January 31, 2021 will be thirty percent (30%) of
Executive’s then current annual base salary. The annual bonus will be paid
pursuant to such conditions as are established by the Compensation Committee
and, to the extent payable under a bonus plan, subject to such terms and
conditions as may be set out in such plan. The annual bonus will, if payable, be
paid in cash no later than March 14 of the fiscal year following the fiscal year
during which Executive’s right to the annual bonus vests.

 

4.Benefits. Executive will be eligible to participate in the Company’s benefit
plans on the same terms and conditions as provided for other Company executives,
subject to all terms and conditions of such plans as they may be amended from
time to time and will accrue vacation days and personal days totaling an
aggregate of twenty (20) days per annum prorated for fiscal year ended January
31, 2021.

 

5.Grant of Restricted Stock. Executive will receive a grant of 100,000 shares of
restricted stock on the date of the execution of the Agreement. The vesting of
such shares will occur in four (4) quarterly installments over the first year of
the Agreement. Such grant will be made pursuant to, and otherwise subject to,
the terms and conditions of the Company’s Third Amended and Restated 2013 Stock
Incentive Plan and the related restricted stock grant agreement.

 

6.Management Override. Executive will be eligible for additional bonus
compensation based upon a percentage of sales made by the Company, which such
total sales shall be assessed based upon the annual contract value of bookings
(the “Management Override”). Beginning on January 24, 2020, and ending on
January 31, 2021, Executive is eligible to receive a Management Override of
2.5%, which will be subject to annual review and adjustment by the Compensation
Committee or the Board without the consent of Executive. Compensation paid under
this paragraph 6 will be paid consistent with similar incentive plans (i.e., the
annual Regional Vice President of Sales incentive plan), as updated from time to
time.

 

In addition, for the period beginning on January 24, 2020, and ending January
31, 2021, Executive is eligible to receive bonus compensation of $20,000 if the
Company achieves $1,000,000 in total sales based upon the annual contract value
of bookings for the Company’s eValuator product. Such bonus will be payable upon
the satisfaction of the $1,000,000 threshold.

 

7.Signing Bonus. Executive will receive a signing bonus of $10,000 following
execution of the Agreement.



  

 

